EXHIBIT 99.1 Community Capital Bancshares Announces Third Quarter Results of Operations ALBANY, Ga., November 1, 2007 – Community Capital Bancshares Inc. (Nasdaq: ALBY) today announced earnings for the nine months ended September 30, 2007 of $35,000 or $0.01 per basic share.This compares with $1,341,000 or $0.46 per basic share for the nine months ended September 30, 2006.For the three months ended September 30, 2007, the Company incurred a loss of $447,000 or $0.15 per basic share, in comparison to the $ 570,000 or $ 0.19 per basic share made during the same period of 2006. Net income for the three months ended was negatively impacted by an additional loan loss provision of$ 600,000 necessary to provide for a potential loss on a single large construction loan.For the nine months ended September 30, 2007 the provision for loan losses was $1,344,000 as compared to the 2006 amount of $937,000. Total assets as of September 30, 2007 were $248,840,000 as compared to $325,278,000 as of September 30, 2006.The decreased level of assets is the result of loan payoffs from the former loan production office in Charleston, South Carolina and the efforts by the subsidiary Banks to remain compliant with the capital provisions of the Formal Agreements with the OCC. John H. Monk Jr., President and CEO commented “While the Company was not directly impacted by the effects of sub-prime lending, our markets are not immune from the conditions experienced by the majority of real estate markets in the country. We continue to monitor our exposures in real estate loans and provide the necessary loan loss reserves when weak loans are identified.As these loans are identified, we take all necessary steps to protect the Company’s position.Our exposure in this area is a small number of larger out of market loans for residential acquisition and development. ” About Community Capital Bancshares Headquartered in Albany,
